                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARIO SANDERS,

                Plaintiff,

        v.                                              Case No. 3:18-cv-00111-JPG-DGW

 EXPERIAN INFORMATION SOLUTIONS
 INC.,

                Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The parties have filed a stipulation of dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). (ECF No. 16.) That rule allows a plaintiff to dismiss an action by filing a

stipulation of dismissal signed by all parties who have appeared. Because the parties have met the

requirements of that rule, the Court FINDS that this case is DISMISSED WITH PREJUDICE.

IT IS SO ORDERED.

DATED: OCTOBER 11, 2018

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
